DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/04/2021 claims, is as follows: Claims 1, 11, and 18 have been amended; Claims 4-5 and 14-15 have been canceled; and Claims 1-3, 6-13, and 16-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 18:
The limitation “extends from a first end positioned at zero degrees to a second end positioned at three hundred and sixty degrees” in lines 6-7 renders the claim indefinite, because the phrase “a first end” and “a second end” lack a clear antecedent basis. There a first end” and “a second end” recited in line 4. It is unclear if the limitation in lines 6-7 refers to the same “first end” and “second end” recited in line 4. 
For the purpose of substantive examination, “first end” and “second end” in lines 6-7 are presumed to have antecedent basis to “a first end” and “a second end” recited in line 4.   
Claims 19-20 are rejected to because of their dependency from Claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-12, and 18 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Layland et al. (US 7631838 B2, previously cited)
Regarding Claim 1, Layland discloses an anti-icing system (electrical ice protection system) for an aerodynamic surface (nacelle inlet assembly 10) (col. 4, lines 36-41; figs. 1-8) of a propulsive device (aircraft engine nacelle 100), comprising:
a conductive heating element (heater 72) distributed about and in contact with the aerodynamic surface (nacelle inlet assembly 10) (col. 4, lines 36-46; fig. 5); 
a signal source (switch boxes 28) configured to activate and deactivate an alternating current supplied to the conductive heating element (heater 72) 1 (col. 4, lines 55-57) [it is inherent that the current supplied to the heating element is the alternating current, as evidenced in Stoner, see footnote]; and 
an insulator (insulation layer 906; fig. 9a),
wherein the conductive heating element (heater 72) is a single heating element that extends in a circular pattern (col. 5, lines 14-20; fig. 6), from a first end positioned at zero degrees to a second end positioned at three hundred and sixty degrees (annotated fig. 6), about the aerodynamic surface (nacelle inlet assembly 10) and 
wherein the insulator (insulation layer 906; fig. 9a) is positioned at zero degrees on the aerodynamic surface (it is noted that the insulation layer 906 extends in a circular pattern from zero degrees to three hundred and sixty degrees, in the same manner as the heater 72 shown in fig. 9a) and between the first end and the second end of the conductive heating element (heater 72) (it is noted since the insulation layer 906 completely covers the heater 72 as shown in figs. 9a and 6, therefore it covers the first end and the second end, and areas in between), the signal source (switch boxes 28) is connected to the conductive heating element (heater 72) at a first side of the insulator (insulation layer 906) (col. 6, lines 64-67; figs. 6 and 9a) [it is noted the current is supplied from the switch boxes 28 to heater 72 via wire 930] and a ground (annotated fig. 6) is connected to the conductive heating element (heater 72) at a second side of the insulator (insulation layer 906) [it is noted in order for the current to flow in the heater 72 to generate heat, two different voltages are supplied to the heater 72 at two different points in order to complete electrical circuit. One of the voltage is supplied by wire 930 and the other voltage is grounding wire connected to the heater 72 at a different location from wire 930 such that electrical circuit is established. It is evident from fig. 6 that there are ground wires represented by solid dots that are connected to a surface of nacelle inlet. These grounding wires are used to complete electrical circuits for heating element]). 
 
[AltContent: textbox (second end positioned at 360 degrees)][AltContent: textbox (First end positioned at zero degrees)][AltContent: textbox (Prior Art
Layland (US 7631838))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    616
    545
    media_image1.png
    Greyscale




Regarding Claim 2, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element (heater 72) is activated for a specific time period (col. 5, lines 27-31)[(it is understood power is constantly supplied to the conductive heating element for a period of time and eventually turned off when the desired ice protection to nacelle inlet is achieved]. 

Regarding Claim 11, Layland discloses a method of anti-icing an aircraft nacelle inlet (nacelle inlet assembly 10) (col. 4, lines 36-41; figs. 1-8) having a conductive heating element (heater 72) distributed about a noselip (leading edge 12 of inlet cowling 40) (col. 4, lines 41-44), comprising:
activating and deactivating an alternating current supplied to the conductive heating element via a signal source 2(switch boxes 28) (col. 4, 5 lines 55-57, 28-31 respectively) [it is understood power is constantly supplied to the conductive heating element for a period of time and eventually turned off when the desired ice protection to nacelle inlet is achieved. It is inherent that the current supplied to the heating element is the alternating current, as evidenced in Stoner, see footnote], 
wherein the conductive heating element (heater 72) is a single heating element that extends from a first end positioned at zero degrees to a second end positioned at three hundred and sixty degrees, about the noselip (leading edge 12 of a removable cowling 40) (col. 5, lines 14-20; fig. 6), and
wherein an insulator (insulation layer 906; fig. 9a) is positioned at zero degrees on the noselip (leading edge 12) [it is noted that the insulation layer 906 extends in a circular pattern from zero degrees to three hundred and sixty degrees] and between the first end and the second end of the conductive heating element (heater 72) (annotated fig. 6) (it is noted since the insulation layer 906 completely covers the heater 72 as shown in figs. 9a and 6, therefore it covers the first end and the second end, and areas in between), the signal source (switch boxes 28) is connected to the conductive heating element (heater 72) at a first side of the insulator (insulation layer 906) (col. 6, lines 64-67; figs. 6 and 9a) (it is noted the current is supplied from the switch boxes 28 to heater 72 via wire 930) and a ground (annotated fig. 6) is connected to the conductive heating element (heater 72) at a second side of the insulator (insulation layer 906) [it is noted in order for the current to flow in the heater 72 to generate heat, two different voltages are supplied to the heater 72 at two different points in order to complete electrical circuit. One of the voltage is supplied by wire 930 and the other voltage is grounding wire connected to the heater 72 at a different location from wire 930 such that electrical circuit is established. It is evident from fig. 6 that there are ground wires represented by solid dots that are connected to a surface of nacelle inlet. These grounding wires are used to complete electrical circuits for heating element]. 
 
 

[AltContent: textbox (First end positioned at zero degrees)][AltContent: textbox (second end positioned at 360 degrees)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    616
    545
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Layland (US 7631838))]


Regarding Claim 12, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element (heater 72) is activated for a specific time period (col. 5, lines 27-31) [it is understood power is constantly supplied to the conductive heating element for a period of time and eventually turned off when the desired ice protection to nacelle inlet is achieved].

Regarding Claim 18, Layland discloses an anti-icing system for an aircraft nacelle (nacelle 100) (col. 3, lines 38-40), comprising:
a noselip (leading edge 12 of cowling 40) (col. 4, lines 41-44; fig. 2); and
a conductive heating element (heater 72) distributed circumferentially about and in contact with the noselip (leading edge 12) (col. 5, lines 15-20; figs. 6-7),
the conductive heating element having a first end connected to a ground and a second end connected to a signal source configured to provide a current (col. 6, lines 17-19) [it is understood that the first end is indirectly connected to the ground to complete electrical circuitry. Grounding wire are shown in fig. 6 as wires with solid dot connected to a surface of nacelle inlet]
wherein the conductive heating element (heater 72) is a single heating element that extends (col. 5, lines 14-20; fig. 6) from a first end positioned at zero degrees to a second end positioned at three hundred and sixty degrees (annotated fig. 6), about the noselip (leading edge 12) and 
wherein the insulator (insulation layer 906; fig. 9a) is positioned at zero degrees on the noselip (leading edge 12) (it is noted that the insulation layer 906 extends in a circular pattern from zero degrees to three hundred and sixty degrees) and between the first end and the second end of the conductive heating element (heater 72) (it is noted since the insulation layer 906 completely covers the heater 72 as shown in figs. 9a and 6, therefore it covers the first end and the second end, and areas in between), the signal source (switch boxes 28) is connected to the conductive heating element (heater 72) at a first side of the insulator (insulation layer 906) (col. 6, lines 64-67; figs. 6 and 9a) (it is noted the current is supplied from the switch boxes 28 to heater 72 via wire 930) and a ground (annotated fig. 6) is connected to the conductive heater 72) at a second side of the insulator (insulation layer 906)[it is noted in order for the current to flow in the heater 72 to generate heat, two different voltages are supplied to the heater 72 at two different points in order to complete electrical circuit. One of the voltage is supplied by wire 930 and the other voltage is grounding wire connected to the heater 72 at a different location from wire 930 such that electrical circuit is established. It is evident from fig. 6 that there are ground wires represented by solid dots that are connected to a surface of nacelle inlet. These grounding wires are used to complete electrical circuits for heating elements]. 
 
[AltContent: textbox (First end positioned at zero degrees)][AltContent: textbox (second end positioned at 360 degrees)][AltContent: textbox (Prior Art
Layland (US 7631838))][AltContent: arrow][AltContent: textbox (ground)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    616
    545
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Layland
Regarding Claim 3, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element is activated for the specific time period.
Layland does not disclose the specific time period is within a range from about 20 KHz to about 30 KHz. 
However, it is Examiner's position that "the specific time period" is a result-effective variable. Increasing and decreasing it results in the heating element is activated for a longer period and shorter period respectively. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific time period, choosing the range from about 20 KHz to about 30 KHz such as claimed, such that desired heating is achieved to provide ice protection for nacelle inlet, because the range is achieved through routine optimization. See MPEP 2144.05, Section II (Routine Optimization),Sections A/B.

Regarding Claim 9, Layland discloses the anti-icing system (electrical ice protection system), wherein the signal source (switch boxes 28) is configured to provide an alternating current (this limitation would be present based on rejection to Claim 1).

Regarding Claim 13, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element is activated for the specific time period.
Layland does not disclose the specific time period is within a range from about 20 KHz to about 30 KHz. 
However, it is Examiner's position that "the specific time period" is a result-effective variable. Increasing and decreasing it results in the heating element is activated for a longer period and shorter period respectively. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific time period, choosing the range from about 20 KHz to about 30 KHz such as claimed, such that desired heating is achieved to provide ice protection for nacelle inlet, because the range is achieved through routine optimization. See MPEP 2144.05, Section II (Routine Optimization),Sections A/B.

Claims 6-8, 10, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Layland in view of attached Non-Patent Literature to GoHz (previously cited)
Regarding Claim 6, Layland discloses the anti-icing system (electrical ice protection system), wherein the power supplied to the heating element (heater 72) is in the form of alternating current.
Layland does not disclose the alternating current has a frequency within a frequency range from about 300 Hz to about 500 Hz. 
However, GoHz discloses an aircraft power supply uses 400 Hz because it is small and lightweight (p. 4, para. 0001).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the alternating current of Layland to include the frequency range from about 300 Hz to about 500 Hz as taught by GoHz, because it is known in the art to use such high frequency in the aircraft power supply because of its reduced size and weight.

Regarding Claim 7, Layland discloses the anti-icing system (electrical ice protection system), wherein the alternating current provides a power density 3 [it is inherent that Layland discloses the powder density in unit of W/square inch, as evidenced in Stoner, see footnote]. 
Layland does not disclose the power density within a range from about 10 KW/m2 to about 50 KW/m2. 
However, it is Examiner's positon that "power density" is a result-effective variable. Varying it results in how much power is supplied to the heating elements and as a result how much heat energy to heat the surface of the nacelle inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density, choosing the range from about 10 KW/m2 to about 50 KW/m2 such as claimed, because the range is achieved through routine optimization. See MPEP 2144.05, Section II A/B.

Regarding Claim 8, Layland discloses the anti-icing system (electrical ice protection system), wherein the conductive heating element (heater 72) comprises a resistive material connected to an interior surface of the aerodynamic surface 4(nacelle inlet assembly 10) (col. 4, lines 41-44; fig. 5) [it is well-known that the heater 72 is resistive material, as evidenced in Stoner, see footnote].   

Regarding Claim 10, Layland discloses the anti-icing system (electrical ice protection system), further comprising a controller (control boxes 26) configured to select the specific time period 5(col. 5, lines 38-40) [it is noted the control boxes 26 controls power supply to the heaters 70a, 70b, 70c, and 72, therefore it is inherent that the control boxes 26 selects the specific time period to turn on/off the heaters, as evidenced in Stoner, see footnote].

Regarding Claim 16, Layland discloses the anti-icing system (electrical ice protection system), wherein the power supplied to the heating element (heater 72) is in the form of alternating current.
Layland does not disclose the alternating current has a frequency within a frequency range from about 300 Hz to about 500 Hz. 
However, GoHz discloses an aircraft power supply uses 400 Hz because it is small and lightweight (p. 4, para. 0001).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the alternating 

Regarding Claim 17, Layland discloses the anti-icing system (electrical ice protection system), wherein the alternating current provides a power density 6 [it is inherent that Layland discloses the powder density in unit of W/square inch, as evidenced in Stoner, see footnote]. 
Layland does not disclose the powder density within a range from about 10 KW/m2 to about 50 KW/m2
However, it is Examiner's positon that "power density" is a result-effective variable. Varying it results in how much power is supplied to the heating elements and as a result how much heat energy to heat the surface of the nacelle inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density, choosing the range from about 10 KW/m2 to about 50 KW/m2 such as claimed, because the range is achieved through routine optimization. See MPEP 2144.05, Section II A/B.

Regarding Claim 19, Layland discloses the anti-icing system (electrical ice protection system), wherein the power supplied to the heating element (heater 72) is in the form of alternating current.
Layland does not disclose the alternating current has a frequency within a frequency range from about 300 Hz to about 500 Hz. 
However, GoHz discloses an aircraft power supply uses 400 Hz because it is small and lightweight (p. 4, para. 0001).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency of the alternating current of Layland to include the frequency range from about 300 Hz to about 500 Hz as taught by GoHz, because it is known in the art to use such high frequency in the aircraft power supply because of its reduced size and weight.

Regarding Claim 20, Layland discloses the anti-icing system (electrical ice protection system), wherein the alternating current provides a power density 7 [it is inherent that Layland discloses the powder density in unit of W/square inch, as evidenced in Stoner, see footnote]. 
Layland does not disclose the powder density within a range from about 10 KW/m2 to about 50 KW/m2. 
However, it is Examiner's positon that "power density" is a result-effective variable. Varying it results in how much power is supplied to the heating elements and as a result how much heat energy to heat the surface of the nacelle inlet. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power density, choosing the .

Response to Arguments
Applicant’s arguments in the Remarks filed on 06/04/2021 have been fully considered but they are not found persuasive because: 
Applicant’s Argument: 
On p. 5-6 of the Remarks with respect to claim 1 (similarly applying to claims 11 and 18), “Applicant asserts that none of the references of record, taken alone or in combination,	teach or contemplate an anti-icing system where "[an] insulator is  positioned at zero degrees on the aerodynamic surface and between the first end and the second end of the conductive heating element, the signal source is connected to the conductive heating element at a first side of the insulator and a ground is connected to the conductive heating element at a second side of the insulator." Claim 1, as amended.”
Examiner’s Response: 
The applicant’s argument is not found persuasive. Layland discloses the insulator (insulation layer 906; fig. 9a) is positioned at zero degrees on the aerodynamic surface (it is noted that the insulation layer 906 extends in a circular pattern from zero degrees to three hundred and sixty degrees in the same manner as the heater 908, 72, see col. 6, lines 20-29; figs. 6 and 9a), and between the first end and the second end of the conductive heating element (heater 72) (it is noted that the because insulation layer 906 completely surrounds the heater 72/908, it is disposed on the first end, the second end, and area in between the first end and second end of the heater 908,72). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761                                                                                                                                                                                                      






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An evidence in Stoner discloses an alternating current supplied to a heating element (metal foils) (para. 0049)
        2 An evidence in Stoner discloses an alternating current supplied to a heating element (metal foils) (para. 0049)
        3 An evidence in Stoner discloses power density is controlled by a controller to be supplied to foil heating elements 16 from a power source (para. 0037, 0041, lines 1-4, 1-6 respectively)
        4 An evidence in Stoner discloses conductive heating element (metal foil heaters) comprises resistance on order of 20 milliohms (para. 0048).
        5 An evidence in Stoner discloses a controller (controller 50) is configured to elect the specific time period (duty cycle) (para. 0048, lines 1-4).
        6 An evidence in Stoner discloses power density is controlled by a controller to be supplied to foil heating elements 16 from a power source (para. 0037, 0041, lines 1-4, 1-6 respectively)
        7 Stoner discloses power density is controlled by a controller to be supplied to foil heating elements 16 from a power source (para. 0037, 0041, lines 1-4, 1-6 respectively)